UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 03-4003
DERRICK ALEXANDER ADAMS,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
      for the Western District of North Carolina, at Charlotte.
               Richard L. Voorhees, District Judge.
                          (CR-01-175-V)

                      Submitted: July 18, 2003

                      Decided: August 11, 2003

      Before WILKINSON and LUTTIG, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Randolph M. Lee, LAW OFFICES OF RANDOLPH M. LEE, Char-
lotte, North Carolina, for Appellant. Robert J. Conrad, Jr., United
States Attorney, Karen Marston Wilson, Assistant United States
Attorney, Charlotte, North Carolina, for Appellee.
2                      UNITED STATES v. ADAMS
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Derrick Alexander Adams appeals his conviction for possession of
a firearm by a convicted felon, 18 U.S.C. § 922(g)(1) (2000). We
affirm.

   Following a bank robbery in Lowell, North Carolina, officers were
alerted that the robber, a black male, had fled on foot. An officer
searching the area of the robbery observed Adams standing by a car
that was parked in an unusual manner. After the officer approached
Adams, a neighbor informed the officer that the driver of the car had
thrown something into a weedy area near a speed limit sign. A hand-
gun was retrieved from that area. Adams was taken into custody. He
admitted to an FBI agent that he had thrown the firearm because he
was a convicted felon and knew he was not supposed to possess a
gun. Following a suppression hearing, the district court found that the
confession was voluntary and admissible at trial. A jury convicted
Adams, who was sentenced to 235 months in prison.

   Adams first contends that the district court erred when it ruled the
confession admissible. He maintains that he would have invoked his
right to counsel had he been told that the FBI agent was investigating
a firearms offense instead of a bank robbery. Our de novo review of
the hearing transcript convinces us that Adams’ will was not over-
borne during the interrogation. See Dickerson v. United States, 530
U.S. 428, 433 (2000); United States v. Pelton, 835 F.2d 1067, 1071
(4th Cir. 1987). Adams’ handcuffs were removed prior to interroga-
tion, he admitted that he initialed and signed the Miranda form, see
Miranda v. Arizona, 384 U.S. 436 (1966), and his Miranda rights had
been administered to him previously on at least two occasions. The
totality of the circumstances leads us to conclude that the statement
was entirely voluntary. See United States v. Elie, 111 F.3d 1135,
1143-44 (4th Cir. 1997).
                       UNITED STATES v. ADAMS                         3
   Adams does not claim to have asked for an attorney during the
interrogation. However, he contends that, had he been informed that
officers were investigating a firearms offense, he would have
demanded an attorney. The purpose of the interrogation was to inves-
tigate the bank robbery; during the course of the interrogation, Adams
admitted that he illegally possessed the handgun. Under the familiar
Miranda warnings, anything that is said during an interrogation can
be used against the accused—regardless of whether it pertains to the
crime being investigated. We note that law enforcement "ha[s] no
duty to advise [a defendant] of the identity of the specific offense for
which he is being questioned." United States v. Van Metre, 150 F.3d
339, 349 (4th Cir. 1998).

   Adams also complains that the court permitted witness Wreatha
Johnson to be recalled. He states that she made a "suggestive and
unreliable in-court identification [of Adams]." First, contrary to
Adams’ claim, Johnson never identified Adams as the person she saw
throw something into the weedy area near his car. Instead, she testi-
fied that she saw the driver of the car throw something. Second, after
defense counsel objected to the prosecutor’s referring to "defendant"
instead of "the driver" when asking Johnson what she observed, the
court instructed the jury to disregard the prosecutor’s use of the word
"defendant" and to recall that Johnson had not identified the person
she saw throw something into the bushes. The jury is presumed to fol-
low the court’s instructions. See Greer v. Miller, 483 U.S. 756, 766
n.8 (1987). We discern no error in permitting the prosecutor to recall
Johnson.

   We accordingly affirm. We dispense with oral argument because
the facts and legal arguments are adequately discussed in the materi-
als before the court and argument would not significantly aid the deci-
sional process.

                                                           AFFIRMED